Action to recover damages for alleged assault and *912battery. Appeal by defendant from an order insofar as it granted an examination of the defendant -before trial by the employees alleged to have participated in the incident upon which the cause of action is based, and denied its motion to vacate the notice of examination served by plaintiff under section 289 of the Civil Practice Act. Order, insofar as appealed from, affirmed, with $10 costs and disbursements, the examination to proceed on five days’ notice. No opinion. Carswell, Acting P. J., Adel, Nolan and Sneed, JJ., concur.